Order entered January27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01458-CV

                                LARRY WILLIAMS, Appellant

                                                 V.

                                  DEUTSCHE BANK, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                              Trial Court Cause No. 1305334D

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated December 10, 2013, we

notified the County Clerk that the clerk’s record was overdue. We directed the County Clerk to

file the clerk’s record within thirty days. Having received no response, we ORDER the County

Clerk to file either the clerk’s record or written verification that appellant has not been found

indigent and has not paid for the record. We DIRECT the Clerk of the Court to send a copy of

this order by electronic transmission to John Warren, Dallas County Clerk.

       .


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE